Plaintiff instituted action to recover for building materials sold and delivered to the defendants, in the sum of $369.34. The defendants admitted plaintiff's claim, but set up a counterclaim for damages for alleged breach of contract on the part of plaintiff in regard to a trailer which plaintiff had engaged defendants to build. Plaintiff had canceled the contract, and an issue of fact was raised and litigated whether the defendants had "commenced work on the trailer at the time of the cancellation of the contract." The jury answered the issue in favor of the plaintiff. There was evidence sufficient to support the verdict. An examination of the record, in the light of the exceptions noted by the defendants, fails to show that the trial court committed error which would warrant the award of a new trial. Accordingly the judgment on the verdict is
Affirmed. *Page 797